DISMISS and Opinion Filed May 12, 2021




                                     S In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-11-00517-CV

          CARY SCHULMAN AND JENNIFER LUGO, Appellants
                             V.
                 JIM AND DEBRA ROSS, Appellees

                       On Appeal from the County Court
                           Rockwall County, Texas
                       Trial Court Cause No. CI-11-030

                       MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Goldstein, and Justice Smith
                         Opinion by Chief Justice Burns
      We reinstate this appeal. In 2012, we withdrew our mandate and abated this

case due to bankruptcy.      See TEX. R. APP. P. 8.2. The Court conducted an

independent review of the federal Public Access to Court Electronic Records

(PACER) system which shows the bankruptcy case associated with this appeal was

terminated on October 16, 2013, effectively dissolving the automatic stay.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned that the failure to respond would

result in the appeal being dismissed for want of prosecution. See id. 42.3(b),(c). To

date, neither party has responded.
      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b),(c); Brewer v. Admiral Ins. Co., 2002 WL 31312990, at *1

(Tex. App.—Dallas Oct. 16, 2002, no writ) (per curiam) (not designated for

publication).




                                        /Robert D. Burns, III/
                                        ROBERT D. BURNS, III
                                        CHIEF JUSTICE

110517F.P05




                                      –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

GARY SCHULMAN AND                            On Appeal from the County Court,
JENNIFER LUGO, Appellants                    Rockwall County, Texas
                                             Trial Court Cause No. CI-11-030.
No. 05-11-00517-CV          V.               Opinion delivered by Chief Justice
                                             Burns. Justices Goldstein and Smith
JIM AND DEBRA ROSS, Appellees                participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered May 12, 2021




                                       –3–